Mr. Justice Texidor
delivered the opinion of the .Court.
Ramón Morales was tried on a charge of violating the provisions of subdivision (a) of section 12 of the Motor *576Vehicle Act. The acts charged against him are set forth in. the complaint as follows:
“That at 1.30 o’clock p.m. on November 9, 1930, at Kil. 54.7 of' Road No. 2, in the ward of Coto Sur of Manatí, P. R., municipal, judicial district of Manatí, P. R., within the judicial district of Are-cibo, P. R., the defendant, Ramón Morales, at the mentioned hour and day and on the said road, which is a public highway, then and there, unlawfully, wilfully, and maliciously, and while driving an automobile, license-plate No. 8140, belonging to Virgilio- Ramos Mu-ñiz, failed to take reasonable precautions to insure the safety of life and property, in that upon overtaking, while driving the said automobile, the children, Herminio Torres and José Torres, he failed to warn them by sounding the klaxon or horn, or to slow down the car driven by him, and by reason of this carelessness or negligence he ran down the said children, injuring Torres severely and Her-minio Torres lightly.”
At a trial de novo before the District Court of Arecibo, the defendant was convicted and fined ten dollars. He has appealed from that judgment.
Error is assigned1 in the Weighing of the evidence.
It is urged that it appears from the evidence that the car in question was not driven by Ramón Morales but by the wife of Virgilio Ramos, who was learning to drive.
We have examined the stenographic transcript and to our mind the court weighed the evidence correctly.
Bias Alvarez, a witness for the prosecution, testified that he did not see the accident. He heard the sounding* of the horn and then a clash; then he saw the children near the car, and he saw the car in the ditch.
The testimony of each of the two children who were injured is to the effect that the car was being driven by the wife of Virgilio Ramos and that she lost her presence of mind and drove the car against them, striking* them.
The witness', Felipe Medina, testified that Ramón Morales was driving the car; that: the children were on the road playing with a small cart into which. they strove to climb; and that when the car came up it struck them, . .
*577Policeman. laborío Torres did not see the accident.
From the above evidence for the prosecution the judge might well have doubted as to who was driving the car. But the defendant took the stand and testified as follows:
“Q. Did anything happen on November 9? — A. Yes, Sir. I was going towards Vega Baja and when passing in front of the place of Félix López those two children were pushing- a cart, and I sounded the klaxon, and they were trying to snatch the cart .from each other, and when passing the younger one ivas pulling and so was the elder one, who was stronger, and they came up against the mudguard of the car; and I stopped the car, which went into the ditch. — Q. Did. you take the children to the hospital?- — A. I did.”
Perhaps the best protection enjoyed by an accused is bis right not to testify. If he waives such right, his testimony is at most like that of any other witness, and the judge or the jury are at liberty to connect or compare the same with the rest of the evidence and to draw the inferences that ex-, perienee and logic might suggest.
No error was committed in weighing the evidence.
The judgment appealed from must be affirmed.